Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

RAMONA CHRISTENSEN and                             )
JACK SCOTT,                                        )
                                                   )    Supreme Court No. S-14963
                      Appellants,                  )
                                                   )    Superior Court No. 3AN-10-07948 CI
      v.                                           )
                                                   )    OPINION
ALASKA SALES & SERVICE, INC.,                      )
                                                   )    No. 6959 – October 10, 2014
                      Appellee.                    )
                                                   )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, William F. Morse, Judge.

              Appearances: A. Lee Petersen, Petersen Professional Corp.,
              Willow, for Appellants. Terrance A. Turner and Natalie A.
              Cale, Turner & Mede, P.C., Anchorage, and Edward A. Gray
              and Heather Russell Fine, Eckert Seamans Cherin & Mellott,
              LLC, Philadelphia, Pennsylvania, for Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              WINFREE, Justice.

I.    INTRODUCTION
              Four years after a couple purchased a new car, it collided with two moose
on the Parks H ighway. The couple sued the car dealership for product liability, alleging
that the car’s seat belt failed to restrain the driver in the accident. The superior court
granted summary judgment to the dealership, concluding that “no reasonable jury could
find that the Plaintiffs have proven that the seat belt . . . was defective.” The couple
appeals, arguing that the superior court applied an incorrect summary judgment standard
and that genuine issues of material fact made summary judgment inappropriate. Because
we conclude that the couple has raised genuine issues of material fact regarding a seat
belt defect and causation of the driver’s injury, we reverse the superior court’s grant of
summary judgment.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              In spring 2004 Ramona Christensen and Jack Scott purchased a new 2004
Buick from Alaska Sales & Service, Inc. In June 2008 Christensen was driving the
Buick on the Parks Highway when she collided with two moose. Other than Christensen,
there were no witnesses to the accident. Photographs taken after the accident show
damage to the Buick’s front driver’s side.
              After the collision Christensen called the police to report the accident and
called Scott to come pick her up at the scene. When Scott arrived Christensen said she
felt nauseated, and Scott noticed a red mark on her forehead. Christensen could not
remember many details of the collision, including whether she hit her head on something
inside the car.
              During the days following the accident, Christensen reported feeling light-
headed and dizzy. Christensen’s speech became disfluent and broken, and her gait
became unsteady, causing her to fall repeatedly. About one week after the accident,
Christensen sought medical attention to address her worsening symptoms. A neurologist
examined Christensen and ordered an MRI spectroscopy. The spectroscopy showed
evidence of bilateral frontal lobe brain damage. Since 2008 numerous other physicians
and psychiatrists have examined and treated Christensen for her continuing speech,
short-term memory, and mobility problems.

                                             -2-                                    6959

              Shortly after the accident Scott took the Buick to a repair shop. Scott
suspected that Christensen’s seat belt failed to work properly during the crash. Prior to
the accident Scott had noticed that the seat belts in the Buick seemed different than what
he was accustomed to — the Buick’s seat belts sometimes had not retracted on their own
or locked when suddenly pulled forward. When Scott asked the repair shop to repair the
driver’s seat belt, the repair shop responded that both the driver’s and passenger’s seat
belts were not working properly. The repair shop contacted Alaska Sales & Service, but
it refused to pay for seat belt replacements. Scott’s insurance company agreed to pay for
the replacements, and the repair shop replaced both seat belts. The original seat belts
were not returned to Scott.
       B.     Proceedings
              In 2010 Christensen and Scott filed suit against Alaska Sales & Service,
claiming that the Buick’s seat belt failed to work properly during the crash. After
receiving answers to interrogatories, taking depositions of Christensen and Scott, and
obtaining an expert affidavit, Alaska Sales & Service filed a motion for summary
judgment. Alaska Sales & Service argued that Christensen and Scott had not presented
enough evidence that the Buick’s seat belt was defective or that a seat belt failure caused
Christensen’s injuries. The superior court granted summary judgment to Alaska Sales
& Service. Christensen and Scott filed a motion to reconsider; the superior court denied
reconsideration and set out its reasons for granting summary judgment to Alaska Sales
& Service. The court described the evidence presented, including the absence of the
original seat belts, and concluded that “no reasonable jury could find that [Christensen
and Scott] have proven that the seat belt . . . was defective.”
              Christensen and Scott appeal.




                                           -3-                                       6959

III.   STANDARD OF REVIEW

              We review grants of summary judgment de novo.1
IV.    DISCUSSION
       A.     The Summary Judgment Standard In Alaska
              The superior court dismissed Christensen and Scott’s case on the ground
that “no reasonable jury could find that [Christensen and Scott] have proven that the seat
belt . . . was defective.” Christensen and Scott argue that to survive the motion for
summary judgment, they only had to show they could present admissible evidence to
raise a genuine issue of material fact for trial. Alaska Sales & Service responds that the
correct summary judgment test is whether “even if everything [Christensen and Scott]
said was true . . . a reasonable jury . . . could find in their favor,” and that the superior
court actually meant and used this standard. (Emphasis in original.) Christensen and
Scott are more correct: a non-moving party does not need to prove anything to defeat
summary judgment. But a non-moving party cannot create a genuine issue of material
fact merely by offering admissible evidence — the offered evidence must not be too
conclusory, too speculative, or too incredible to be believed, and it must directly
contradict the moving party’s evidence. We take this opportunity to clarify and reaffirm
Alaska’s longstanding summary judgment standard.
              Alaska Civil Rule 56 provides for judgment to be granted to a party where
“there is no genuine issue as to any material fact” and “the moving party is entitled to
judgment as a matter of law.”2 One of our earliest cases involving Rule 56 illustrated the
meaning of “genuine issue” by affirming a grant of summary judgment against a party

       1
             Hurn v. Greenway, 293 P.3d 480, 483 (Alaska 2013) (citing State, Dep’t
of Health & Soc. Servs., Div. of Family & Youth Servs. v. Sandsness, 72 P.3d 299, 301
(Alaska 2003)).
       2
              Alaska R. Civ. P. 56(c).

                                            -4-                                        6959
who had pointed to no evidence supporting his position. Gilbertson v. City of Fairbanks
involved a dispute over unpaid utility bills between the city-owned utility and a hotel
owner whose hotel had been destroyed in a fire.3 The city filed a motion for summary
judgment, submitting an affidavit from the city comptroller detailing the hotel owner’s
unpaid heat, electric, water, and telephone bills.4 The hotel owner responded by
submitting his deposition testimony: “ ‘I am sure my bills w[ere] paid as my cancelled
checks show . . . . [S]o far as I know. I could have lost some checks in the fire.’ ”5 The
superior court granted summary judgment to the city.6
             We affirmed the superior court’s decision because the hotel owner had not
pointed to any evidence actually disputing the city comptroller’s testimony.7 We noted
the hotel owner’s assertion that he “ ‘could have lost some checks in the fire’ ” was
contradicted by the physical evidence: “All of the checks produced . . . plainly indicated
that his utility bills were not fully paid. . . . From the cancelled checks produced for
every month preceding the fire, and including the month of the fire, the fair inference
was that no checks were lost.”8 And during his deposition, when the city’s lawyer asked
the hotel owner whether an audit of his checks would show an unpaid utility bill balance,




      3
             368 P.2d 214, 214-15 (Alaska 1962).

      4
             Id.

      5

             Id. at 215.
      6
             Id. at 214.
      7
             Id. at 216-17.
      8
             Id. at 215-16.

                                           -5-                                      6959

the hotel owner refused to answer.9 That question “went to the very heart of the issue
— where an unequivocal straightforward answer might well have raised an issue of
fact.”10 The city had met its summary judgment burden of putting forth evidence
showing the lack of genuine issues of material fact, and the hotel owner had failed to
“clearly stat[e] his defense of payment and [show] the court how he planned to support
that defense with facts which would be admissible in evidence at the trial.”11 We
affirmed the grant of summary judgment on the ground that no genuine issue of material
fact remained for trial.12
              Gilbertson exemplifies the summary judgment standard we consistently
have followed. “[A] party seeking summary judgment has the initial burden of proving,
through admissible evidence, that there are no [genuine] disputed issues of material fact
and that the moving party is entitled to judgment as a matter of law.”13 Once the moving
party has made that showing, the burden shifts to the non-moving party “to set forth
specific facts showing that he could produce evidence reasonably tending to dispute or


       9
              Id. at 216.
       10
              Id.
       11
              Id. at 216-17.
       12
              Id.
       13
              Mitchell v. Teck Cominco Alaska Inc., 193 P.3d 751, 760 n.25 (Alaska
2008); see also Alakayak v. B.C. Packers, Ltd., 48 P.3d 432, 447-48 (Alaska 2002) (“The
movant bears the initial burden of proving through admissible evidence (1) the absence
of genuine fact disputes, and (2) its entitlement to judgment as a matter of law.” (citing
Philbin v. Matanuska-Susitna Borough, 991 P.2d 1263, 1265 (Alaska 1999))); Shade v.
Co & Anglo Alaska Serv. Corp., 901 P.2d 434, 437 (Alaska 1995) (“[I]t is the moving
party that bears the initial burden of proving, through admissible evidence, the absence
of genuine factual disputes and its entitlement to judgment.”); Gilbertson, 368 P.2d at
216.

                                           -6-                                      6959

contradict the movant’s evidence and thus demonstrate that a material issue of fact
exists.”14
             In Gilbertson we observed that Alaska Civil Rule 56 mirrors Federal Rule
of Civil Procedure 56,15 and for the first 29 years of statehood we followed the federal
courts’ approach to summary judgment.16 Then in 1986 the U.S. Supreme Court
announced a new interpretation of the federal summary judgment standard,17
incorporating the substantive evidentiary burdens applicable at trial into the summary
judgment determination.18
             In Anderson v. Liberty Lobby, Inc. a citizens group filed libel claims against
a magazine and its publisher for portraying the group’s members as racists.19 The
magazine moved for summary judgment in federal district court, submitting a reporter’s
affidavit stating that he believed the information published about the group was true.20



       14
             State, Dep’t of Highways v. Green, 586 P.2d 595, 606 n.32 (Alaska 1978);
see also Gilbertson, 368 P.2d at 216-17.
       15
            368 P.2d at 214 (“The rules are identical in every aspect with which we are
here concerned.”).
       16
              See Moffatt v. Brown, 751 P.2d 939, 943-44 (Alaska 1988) (rejecting new
federal summary judgment standard); Bentley Family Trust, Bank of Cal. v. Lynx Enters.,
Inc., 658 P.2d 761,765 n.11 (Alaska 1983) (citing federal summary judgment decisions);
Palzer v. Serv-U-Meat Co., 419 P.2d 201, 205 (Alaska 1966) (following federal
summary judgment approach).
       17
             See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986).
       18
          Id.; see also Samuel Issacharoff & George Loewenstein, Second Thoughts
About Summary Judgment, 100 Y ALE L.J. 73, 85 (1990).
       19
             477 U.S. at 244-45.
       20
             Id. at 245.

                                           -7-                                       6959

If accepted as true, the reporter’s statement would have negated an essential element of
the group’s libel claim.21 The group responded with allegations that the reporter had
relied on clearly unbelievable sources — allegations the group claimed disputed the
reporter’s statement of belief that the information was true.22 The group argued that it
had raised a genuine issue of material fact, but the federal district court disagreed and
granted summary judgment to the magazine.23
              The U.S. Supreme Court’s analysis began with a discussion of summary
judgment standards and the appropriate weight to give conflicting evidentiary claims.24
The Court clarified the meaning of Federal Rule 56 “genuine issues” of material fact,
defining a “genuine” issue as one from which a “reasonable jury could return a verdict
for the nonmoving party.”25 By defining “genuine issues” in terms of a jury outcome,
the Court incorporated the substantive evidentiary burdens on the parties at the summary
judgment stage: “[T]here is no issue for trial unless there is sufficient evidence favoring
the nonmoving party for a jury to return a verdict for that party.”26 “Sufficient” evidence
requires more than “a scintilla of evidence” supporting the non-moving party’s
position.27


       21
              See id. at 244 (noting the requirement for actual malice in libel claims). 

       22
              Id. at 246. 

       23
              Id.

       24
              Id. at 247-52. 

       25
              Id. at 248.
       26
              Id. at 249.
       27
              Id. at 252 (“The mere existence of a scintilla of evidence in support of the
plaintiff’s position will be insufficient; there must be evidence on which the jury could
                                                                            (continued...)

                                            -8-                                      6959

              The Liberty Lobby Court equated summary judgment with the existing
standard for deciding directed verdict motions under Federal Rule 50.28 The Court
explained that “the inquiry involved in a ruling on a motion for summary judgment or
for a directed verdict necessarily implicates the substantive evidentiary standard of proof
that would apply at the trial on the merits.”29 Thus, both federal summary judgment and
directed verdict standards required federal courts to inquire “whether the evidence
presents a sufficient disagreement to require submission to a jury or whether it is so one-
sided that one party must prevail as a matter of law.”30
              In Moffatt v. Brown we considered whether to follow Liberty Lobby’s new
approach to summary judgment, but ultimately rejected it.31 In that case, a physician
sued a newsletter publisher for defamation related to allegedly false statements about the
physician’s abortion procedures.32 The publisher moved for summary judgment, arguing
that the superior court should apply the Liberty Lobby test for summary judgment and


       27
             (...continued)
reasonably find for the plaintiff.”).
       28
               Id. at 250-51; see Fed. R. Civ. P. 50(a)(1) (“If a party has been fully heard
on an issue during a jury trial and the court finds that a reasonable jury would not have
a legally sufficient evidentiary basis to find for the party on that issue, the court
may . . . (B) grant a motion for judgment as a matter of law against the party . . . .”).
       29
               Liberty Lobby, 477 U.S. at 252; see also id. at 249 (“[T]here is no issue for
trial unless there is sufficient evidence favoring the nonmoving party for a jury to return
a verdict for that party.”).
       30
              Id. at 251-52 (“The ‘primary difference between the two motions is
procedural . . . . In essence, though, the inquiry under each is the same . . . .’ ” (quoting
Bill Johnson’s Rests., Inc. v. Nat’l Labor Relations Bd., 461 U.S. 731, 745 n.11 (1983))).
       31
              751 P.2d 939, 942-43 (Alaska 1988).
       32
              Id. at 940.

                                            -9-                                        6959

determine there was not sufficient evidence to raise a genuine issue of material fact
because no reasonable jury would find for the physician.33 The superior court denied the
publisher’s motion.34
              We affirmed the denial of summary judgment, concluding that Alaska Civil
Rule 56 does not require a trial court to apply substantive evidentiary standards.35 We
rejected Liberty Lobby’s summary judgment reformulation and declined “to incorporate
the applicable substantive evidentiary standard into this state’s summary judgment
practice.”36 Summary judgment does not require the non-moving party to prove factual
issues according to the applicable evidentiary standard, and does not allow trial judges
to predict how a reasonable jury would decide the case — we explained that weighing
and evaluating evidence “ ‘intrudes into the province of the jury.’ ”37
              Since Moffatt we consistently have interpreted Rule 56 to require only “ ‘a
showing that a genuine issue of material fact exists to be litigated, and not a showing that
a party will ultimately prevail’ ” at trial.38 There are two important aspects to this




       33
              Id. at 940-41. 

       34
              Id. at 941. 

       35
              Id. at 943. 

       36
              Id.

       37

             Id. at 944 (quoting Dairy Stores, Inc. v. Sentinel Publ’g Co., 516 A.2d 220,
235-36 (N.J. 1986)).
       38
            E.g., Lockwood v. Geico Gen. Ins. Co., 323 P.3d 691, 697 (Alaska 2014)
(quoting Moffatt, 751 P.2d at 943-44); DeNardo v. Bax, 147 P.3d 672, 684 (Alaska
2006).

                                           -10-                                       6959

requirement. First, a material fact is one upon which resolution of an issue turns.39
Second, because the existence of a dispute over a material fact is a question of law,40 the
determination is objectively based and employs a reasonableness standard.41 Although
we occasionally have described the reasonableness standard as whether “reasonable
jurors could disagree on the resolution of a factual issue,”42 our perhaps inartful use of
the term “reasonable jurors” was not meant to suggest use of the federal summary
judgment standard. We require only that the evidence proposed for trial must not be




       39
             Sonneman v. State, 969 P.2d 632, 635 (Alaska 1998) (“A factual issue will
not be considered material if, even assuming the factual situation to be as the non­
moving party contends, he or she would still not have a factual basis for a claim for relief
against the moving party.” (citing Whaley v. State, 438 P.2d 718, 720 (Alaska 1968))).
       40
               ConocoPhillips Alaska, Inc. v. Williams Alaska Petroleum, Inc., 322 P.3d
114, 122 (Alaska 2014) (“Whether the evidence presented a genuine issue of material
fact is a question of law that we independently review.” (quoting Kalenka v. Jadon, Inc.,
305 P.3d 346, 349 (Alaska 2013)) (internal quotation marks omitted)).
       41
              See Yurioff v. Am. Honda Motor Co., 803 P.2d 386, 389 (Alaska 1990) (“To
prevent summary judgment, [the non-movant] was required to rebut this prima facie
showing with evidence ‘reasonably tending to dispute or contradict’ [the movant’s]
evidence.” (quoting State, Dep’t of Highways v. Green, 586 P.2d 596, 606 n.32 (Alaska
1978))); Semlek v. Nat’l Bank of Alaska, 458 P.2d 1003, 1007 (Alaska 1969) (“[I]t was
incumbent upon the appellants to set forth facts showing that they could produce
admissible evidence which reasonably would tend to dispute the appellees’ evidence and
demonstrate that a triable issue existed.”); Isler v. Jensen, 382 P.2d 901, 902 (Alaska
1963) (“[T]o prevent the entry of a summary judgment, [non-movants must] set forth
facts showing that they could produce admissible evidence which reasonably would tend
to dispute or contradict [movants’] evidence . . . .”).
       42
             E.g., Kalenka, 305 P.3d at 349 (quoting Burnett v. Covell, 191 P.3d 985,
990 (Alaska 2008)) (internal quotation marks omitted); McGee Steel Co. v. State ex rel.
McDonald Indus. Alaska, Inc., 723 P.2d 611, 614 (Alaska 1986); accord Green v. N.
Publ’g Co., 655 P.2d 736, 743 (Alaska 1982).

                                           -11-                                       6959

based entirely on “unsupported assumptions and speculation”43 and must not be “too
incredible to be believed by reasonable minds.”44 After the court makes reasonable
inferences from the evidence in favor of the non-moving party,45 summary judgment is
appropriate only when no reasonable person could discern a genuine factual dispute on
a material issue.46
              Alaska’s summary judgment standard does not allow trial courts, on the
limited evidence presented at the summary judgment stage, to make trial-like credibility
determinations, conduct trial-like evidence weighing,47 or decide whether a non-moving
party has proved its case. Although a trial court initially must determine whether the


       43
              Peterson v. State, Dep’t of Natural Res., 236 P.3d 355, 367 (Alaska 2010)
(quoting Perkins v. Doyon Universal Servs., LLC, 151 P.3d 413, 416 (Alaska 2006))
(internal quotation marks omitted); Mahan v. Arctic Catering, Inc., 133 P.3d 655, 661
(Alaska 2006) (quoting French v. Jadon, Inc., 911 P.2d 20, 25 (Alaska 1996)) (internal
quotation marks omitted).
       44
              Wilson v. Pollet, 416 P.2d 381, 384 (Alaska 1966).
       45
            Lockwood v. Geico Gen. Ins. Co., 323 P.3d 691, 696 (Alaska 2014)
(quoting Lum v. Koles, 314 P.3d 546, 552 (Alaska 2013)). An inference is a “conclusion
reached by considering other facts and deducing a logical consequence from them.”
BLACK ’S LAW D ICTIONARY 897 (10th ed. 2014).
       46
              See supra note 41.
       47
             Kelly v. Municipality of Anchorage, 270 P.3d 801, 804 (Alaska 2012)
(“Courts do not weigh evidence or witness credibility on summary judgment.”); accord
Gudenau & Co. v. Sweeney Ins., Inc., 736 P.2d 763, 765 (Alaska 1987).
              In Braund, Inc. v. White we recognized the complexity of the court’s task
in evaluating evidence at the summary judgment stage: “The most difficult
determinations lie in the area of credibility. The question of when summary judgment
should be denied because of credibility is difficult to determine.” 486 P.2d 50, 53 n.3
(Alaska 1971). But evidence or assertions should be rejected based on credibility only
when it is “too incredible to be believed by reasonable minds.” Wilson, 416 P.2d at 384.

                                         -12-                                     6959

evidence could be believed by a reasonable person, that decision is not based on whether
the court actually believes the evidence or whether it believes the moving party has better
evidence.48 The trier of fact ultimately may find against the non-moving party after
evaluating credibility and applying the substantive evidentiary standards of proof at trial.
But the only questions to be answered at the summary judgment stage are whether a
reasonable person could believe the non-moving party’s assertions and whether a
reasonable person could conclude those assertions create a genuine dispute as to a
material fact.49




       48
             See Wilson, 416 P.2d at 384 (“The court is not to resolve any existing
genuine issues as to material facts in determining a summary judgment motion.”).
       49
              Cf. Sharp v. Fairbanks N. Star Borough, 569 P.2d 178, 183-84 (Alaska
1977) (“Although the issue of ‘proximate cause’ is normally left for the trier of fact
where unresolved fact questions remain, it becomes a question of law where the evidence
is such that reasonable minds cannot differ.” (footnote omitted)); Otis Elevator Co. v.
McLaney, 406 P.2d 7, 9-10 (Alaska 1965) (“Review of the record convinces us that a
jury question was presented as to the issues . . . because fair-minded jurors could differ
as to the conclusions of fact that might be drawn from the evidence which was presented
as to these questions.”).
              We reiterate that our summary judgment standard is not the same as the
standard for deciding post-trial motions for directed verdict. Compare Alaska R. Civ.
P. 56(c), with Alaska R. Civ. P. 50(a). See Murray E. Gildersleeve Logging Co. v. N.
Timber Corp., 670 P.2d 372, 377 (Alaska 1983) (“[A] directed verdict will be granted
when reasonable jurors could not differ in their resolution of a disputed issue of fact.”).
To the extent that we have equated the summary judgment and directed verdict
standards, see, e.g., Cameron v. Chang-Craft, 251 P.3d 1008, 1017 & n.16 (Alaska
2011); Braund, Inc., 486 P.2d at 53, we disavow those misleading statements.

                                           -13-                                       6959

              We reiterate that ours is a “lenient standard for withstanding summary
judgment.”50 The low standard for surviving summary judgment serves the important
function of preserving the right to have factual questions resolved by a trier of fact only
after following the procedures of a trial. Alaska’s traditional standard for summary
judgment is more protective of this right than the federal standard.51 We see no reason
to deviate from our long-established summary judgment standard today.
       B.     Genuine Issues Of Material Fact Precluded Summary Judgment.
              To prevail on their design-defect claim of strict liability, Christensen and
Scott ultimately must prove at trial that the Buick’s seat belt was defective and that the
defect caused Christensen some compensable injury.52 The superior court granted
summary judgment on the issue of defect, but Alaska Sales & Service also argues that
there is no evidence for causation, presumably as an alternative ground for upholding


       50
               Shaffer v. Bellows, 260 P.3d 1064, 1069 (Alaska 2011) (citing Estate of
Milos v. Quality Asphalt Paving, Inc., 145 P.3d 533, 537 (Alaska 2006)); see also
Hammond v. State, Dep’t of Transp. & Pub. Facilities, 107 P.3d 871, 881 (Alaska 2005)
(“It is well established that ‘the evidentiary threshold necessary to preclude an entry of
summary judgment is low.’ ” (quoting John’s Heating Serv. v. Lamb, 46 P.3d 1024, 1032
(Alaska 2002))).
      51
               See DeNardo v. Bax, 147 P.3d 672, 683-84 (Alaska 2006) (“The standard
for granting and upholding summary judgments in Alaska is therefore more rigorous
than the federal standard.”); Moffatt v. Brown, 751 P.2d 939, 944 (Alaska 1988)
(recognizing that the federal summary judgment standard “inevitably implicates a
weighing of the evidence, an exercise that intrudes into the province of the jury” (quoting
Dairy Stores, Inc. v. Sentinel Publ’g Co., 516 A.2d 220, 236 (N.J. 1986))); cf. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 266 (1986) (Brennan, J., dissenting) (“[T]he
Court’s opinion is also full of language which could surely be understood as an invitation
— if not an instruction — to trial courts to assess and weigh evidence much as a juror
would . . . .”).
       52
            See Dura Corp. v. Harned, 703 P.2d 396, 405-06 (Alaska 1985),
superseded on other grounds by statute, Tort Reform Act, ch. 139, § 1, SLA 1986.

                                           -14-                                      6959

summary judgment. Construing all of the evidence in the light most favorable to
Christensen and Scott and making all reasonable factual inferences in their favor, we
conclude that there are genuine issues of material fact with respect to both the seat belt
defect and causation.
              1.     Evidence exists reasonably suggesting a defect in the seat belt.
              Christensen and Scott presented evidence that is not too incredible to be
believed and, taking all reasonable inferences in their favor, raises a discernible dispute
whether the driver’s seat belt was defective at the time of the accident. Christensen and
Scott produced evidence indicating an unbroken chain of custody of the Buick and that
the seat belts as originally sold had not been altered in any way. Scott stated that before
the accident he tested the seat belts by quickly pulling them forward and that sometimes
the mechanism would not lock or retract the belts. After the accident the seat belts were
replaced but, according to Scott, the new seat belts failed in the same manner as the
previous belts. Scott testified that the new seat belts would also sometimes not lock in
place following a sudden forward movement. This evidence supports the inference that
the driver’s seat belt may not have worked as intended in the accident.
              Christensen said she always wears her seat belt and was wearing it at the
time of the accident. Christensen also said that after hitting the moose she was not
pinned against her seat and that she had no bruising or marks on her body other than a
red mark on her forehead. The absence of bruising from the seat belt supports an
inference that it did not restrain Christensen during the collision, and the forehead
marking supports the inference that her body went forward far enough to contact
something in the car; both support the inference that the seat belt may not have restrained
her as intended.
              Alaska Sales & Service points to the lack of specific pieces of evidence in
the record supporting a seat belt defect. According to Alaska Sales & Service, summary

                                           -15-                                      6959

judgment was warranted because Christensen and Scott could not produce the seat belts
in question, a description of the seat belt’s performance during the crash, evidence of
occupant contact marks within the vehicle, or any police report describing the collision.
Although these evidentiary gaps may play a role in the resolution of the case at trial, the
evidence in the record and reasonable inferences drawn from the evidence raise a
genuine issue of material fact as to the seat belt defect.
              2.	     Evidence exists reasonably suggesting Christensen’s injury was
                      caused by the seat belt defect.
              Christensen and Scott also produced evidence that is not too incredible to
be believed and, taking all reasonable inferences in their favor, raises a discernible
dispute whether the allegedly defective seat belt caused her injury. Christensen and Scott
said that after the accident Christensen had a mark on her forehead. Christensen said she
could not remember some of the events immediately before, during, or after the collision.
Christensen’s ongoing post-accident symptoms include dizziness, impaired speech, and
difficulty walking.
              Christensen and Scott presented evidence from medical specialists
diagnosing a “closed head injury” and “bilateral frontal damage” to her brain. A
neurologist noted that Christensen’s symptoms “started after the accident,” and although
none of the treating physicians could yet conclude with certainty that the accident caused
Christensen’s brain injury, the neurologist stated that “there is no other explanation.”
              Alaska Sales & Service argues that Christensen and Scott cannot establish
causation without an expert who can examine the seat belt and link Christensen’s brain
injury to the seat belt defect. But the evidence and reasonable inferences that can be
drawn from it support Christensen and Scott’s allegation that Christensen suffered a head
injury. The mark on Christensen’s head and her memory loss support an inference that
she hit her head during the accident hard enough to lose consciousness. Christensen’s


                                           -16-	                                     6959

and Scott’s testimony about symptom onset, along with the neurologist’s statements
describing Christensen’s symptoms as beginning after the accident and noting “there is
no other explanation,” support an inference that her symptoms resulted from the
accident.53
              3.     Summary judgment was inappropriate.
              Christensen and Scott raised genuine issues of material fact with respect to
both seat belt defect and causation. The evidence they presented goes well beyond
assumption and speculation, is not too incredible to be believed, and relates directly to
the material issues in the case. Taking all reasonable inferences from that evidence in
their favor, genuine factual disputes as to defect and causation are reasonably
discernable. Whether Christensen and Scott ultimately will prevail at trial under the
appropriate evidentiary standard is irrelevant — at the summary judgment stage courts
do not weigh evidence or predict how a jury will decide the case. Christensen and Scott
were not required to “prove” their case; rather, they were required to and did demonstrate
the existence of genuine issues of material fact to be litigated at trial. Thus, it was error
to grant summary judgment.
V.     CONCLUSION
              We REVERSE the superior court’s grant of summary judgment to Alaska
Sales & Service and REMAND for further proceedings.




       53
              See Thompson v. Cooper, 290 P.3d 393, 399-400 (Alaska 2012)
(acknowledging that causation could be inferred from symptoms beginning after an
accident); John’s Heating Serv., 46 P.3d at 1036 (noting “temporal relationship between
the symptoms” and alleged source of injury bolsters credibility of expert’s causation
testimony).

                                            -17-                                       6959